DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 08/14/2021
Claims 1, 7-11 and 14 are amended.
Claims 12-13 are canceled.
Claims 1-11 and 14-19 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2021 has been entered.
 
Allowable Subject Matter
Claims 1-11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tarnowski (US PG Pub No. US20120310426A1) teaches, determining an inertia delta power reference (see ¶0046-¶0048 for output of the multiplier circuit 60), determining a power reference based on the inertia delta power reference and a plant power reference (see ¶0047 and fig. 4 teaches combining reference point P with output of the multiplier circuit 60 to form ΔPsyn — inertia by a synthetic inertial response calculator 52), determining an overboost reference based on the power reference and an available power value (see ¶0055-¶0056 teaches deriving 
Wang (US20160160839A1 ) teaches calculating P0+ΔP (determining a power reference based on the inertia delta power reference and a plant power reference) (see fig. 1), however it doesn’t teach determining an overboost reference based on the power reference and an available power value, as claimed and also doesn’t teach delivering the power reference and the overboost reference to each of the plurality of wind turbine generators to adjust a power output of one of the plurality of wind turbine generators.
Kang (US20160040653A1) in fig. 1 and ¶0027-¶0032 teaches determining output power reference for wind turbine based on frequency deviation. However it doesn’t teach determining an overboost reference based on the power reference and an available power value, as claimed and also doesn’t teach delivering the claimed power reference and the overboost reference to each of the plurality of wind turbine generators to adjust a power output of one of the plurality of wind turbine generators.
Tarnowski (US20130140820A1) Fig. 3 and 0062 teaches generating individual setpoints (power reference) for each wind turbine by adding a ΔP (inertia delta power reference) to a feedback signal representing the actual power (plant power reference) produced by the wind park 2. However it doesn’t teach determining an overboost reference based on the power reference and an available power value, as claimed and also doesn’t teach delivering the claimed power reference and the overboost reference to each of the plurality of wind turbine generators to adjust a power output of one of the plurality of wind turbine generators.

Thisted (US20110285130A1) in Fig. 2 and 0051-0059 teaches calculating an input signal 116 (power reference) by adding ΔP signal 108 (inertia delta power reference) and plant power reference (Ptotal). However it doesn’t teach determining an overboost reference based on the power reference and an available power value as claimed and also doesn’t teach delivering the overboost reference to each of the plurality of wind turbine generators to adjust a power output of one of the plurality of wind turbine generators.
Yasugi (US20120133132A1) in fig. 4 and ¶0059-¶0067 teaches determining wind-turbine-output-power-reduction-value (power reference) based on total-output-power reduction value (inertia delta power reference) and potentially-available inertial energy (plant power reference). Also teaches delivering the wind-turbine-output-power-reduction-value to wind turbines. ¶0052 teaches total-output-power reduction value is based on grid frequency. However it doesn’t teach determining an overboost reference based on the power reference and an available power value, as claimed and also doesn’t teach delivering the overboost reference to each of the plurality of wind turbine generators to adjust a power output of one of the plurality of wind turbine generators.

Claim 1 is therefore allowable over prior art.
Independent claims 11 and 14 recites similar limitation as claim 1 and are therefore also allowed for the same reason as above.
Dependent claims 2-6 and 15-19 depends on claims 1 and 14 and are also allowed due to their dependency.
Independent Claim 7 recites similar limitation as claim 1 regarding power reference and the overboost reference. Claim 7 recites additional limitation regarding adjusting, via a power reference and an overboost power reference of a wind turbine control system, power produced by the wind turbine generator, wherein the wind turbine generator responds to the overboost power reference before responding to the power reference. 
No other art could be found which alone or in combination teaches adjusting, via the claimed power reference and overboost power reference of a wind turbine control system, power produced by the wind turbine generator, wherein the wind turbine generator responds to the overboost power reference before responding to the power reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116